R. W. WALKER, J.
There can be no doubt that, on the facts stated, the witness was as guilty of the offense proved by him, as the defendant. There are no accessories in misdemeanors, but all who are concerned in the commission of the offense, are principals.- — -Wharton’s Or. L. § 131; 1 Bishop’s Or. L.* §§ 82-6, 483-5. The witness is, therefore, to be treated as if he had himself played in the game; and on the authority of Davidson v. The State, 33 Ala. 350, we must hold, that the court erred *430in deciding that he was not an accomplice, and that the defendant might be convicted on his individual testimony.
Judgment reversed, and cause remanded.